Case 20-41308   Doc 137 Filed 03/13/20 Entered 03/13/20 23:47:11   Imaged
                      Certificate of Notice Pg 1 of 5
Case 20-41308            Doc 137 Filed 03/13/20 Entered 03/13/20 23:47:11                 Imaged
                               Certificate of Notice Pg 2 of 5



         c.       Name of the firm or letterhead under which the movant practices;
                  Paul Hastings LLP

         d.       Name of the law school(s) movant attended and the date(s) of graduation
                  therefrom;
                  University of Chicago - 2009

         e.       State and federal bars of which the movant is a member, with dates of admission
                  and registration numbers, if any;

                  State of Illinois: 2009

         f.       Statement that movant is a member in good standing of all bars of which
                  movant is a member and that movant is not under suspension or disbarment
                  from any bar;

                  Movant is a member in good standing of all bars of which Movant is a member
                  and he is not under suspension or disbarment from any bar.

         g.       Statement that movant does not reside in the Eastern District of Missouri, is not
                  regularly employed in this District, and is not regularly engaged in the practice
                  of law in this District.

                  Movant does not reside in the Eastern District of Missouri, is not regularly
                  employed in this District and is not regularly engaged in the practice of law in this
                  District. Movant has associated with:

                  Thomas H. Riske
                  Carmody MacDonald P.C.
                  120 South Central Avenue, Suite 1800
                  Clayton, MO 63105
                  314-854-8600
                  Fax: 314-854-8660
                  Email: thr@carmodymacdonald.com

         Movant attests under penalty of perjury to the truth and accuracy of the foregoing facts, and

respectfully requests that this motion be granted and that movant be admitted pro hac vice to the bar

of this Court and be allowed to appear in the instant matter.


Dated: March 10, 2020



{20039/00000/2797070.DOC.}
Case 20-41308            Doc 137 Filed 03/13/20 Entered 03/13/20 23:47:11                Imaged
                               Certificate of Notice Pg 3 of 5



                                       CARMODY MACDONALD P.C.

                                       By: /s/ Thomas H. Riske
                                           CHRISTOPHER J. LAWHORN, #45713MO
                                           THOMAS H. RISKE, #61838MO
                                           120 S. Central Avenue, Suite 1800
                                           St. Louis, Missouri 63105
                                           (314) 854-8600
                                           (314) 854-8660 ± FAX
                                           cjl@carmodymacdonald.com
                                           thr@carmodymacdonald.com


                                       -and-


                                       PAUL HASTINGS LLP

                                       By: /s/ Holly Snow
                                       HOLLY SNOW
                                       71 South Wacker Drive, Suite 4500
                                       Chicago, IL 60606
                                       Telephone: (312) 499-6024
                                       Facsimile: (312) 499-6124
                                       Email: hollysnow@paulhastings.com

                                       Attorneys for Javelin Global Commodities (UK) Ltd



                                  CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on March 10, 2020, a true and correct copy of the
above and foregoing pleading was filed with the Clerk of the Court using the CM/ECF system and
the Notice of Electronic Filing indicates that all necessary parties were served with the document via
WKH&RXUW¶V&0(&)

                                                      /s/ Thomas H. Riske




{20039/00000/2797070.DOC.}
             Case 20-41308            Doc 137 Filed 03/13/20 Entered 03/13/20 23:47:11                                Imaged
                                            Certificate
                                           United       of Notice
                                                    States         Pg 4 Court
                                                            Bankruptcy  of 5
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 2                          Date Rcvd: Mar 11, 2020
                                      Form ID: pdfo1                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2020.
aty            +Holly Snow,   Paul Hastings LLP,   71 South Wacker Drive, Suite 4500,   Chicago, IL 60606-4608

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2020 at the address(es) listed below:
              Alice Belisle Eaton    on behalf of Debtor    Foresight Energy LP aeaton@paulweiss.com
              Brad M. Kahn    on behalf of Creditor    Ad Hoc First Lien Group bkahn@akingump.com
              Brian C. Walsh    on behalf of Creditor    Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               cjl@carmodymacdonald.com, txs@carmodymacdonald.com;aep@carmodymacdonald.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
          Case 20-41308       Doc 137 Filed 03/13/20 Entered 03/13/20 23:47:11                Imaged
                                    Certificate of Notice Pg 5 of 5


District/off: 0865-4          User: admin                 Page 2 of 2                  Date Rcvd: Mar 11, 2020
                              Form ID: pdfo1              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Mark V. Bossi    on behalf of Creditor   Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank timothv.palmer@bipc.com
              Zachary Dain Lanier    on behalf of Creditor    Ad Hoc First Lien Group zlanier@akingump.com
                                                                                              TOTAL: 42
